Citation Nr: 0946928	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  03-29 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for residuals of a back 
injury to include as secondary to the service-connected 
residuals of a left leg fracture.  


REPRESENTATION

Veteran represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1965 to February 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in April 2003, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  

In March 2004 and May 2008, the Veteran appeared at hearings 
before the Board.  Transcripts of the hearings are in the 
record. 

In July 2006, the Board denied service connection for 
residuals of a back injury to include as secondary to the 
service-connected residuals of a left leg fracture.  The 
Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court), and in an Order 
dated in October 2007, the Court granted a Joint Motion filed 
by the parties in the case and returned the case to the Board 
for an adequate medical opinion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2008, the Veteran testified that during service, in 
1970, he was treated at the Lakeland Regional Hospital after 
he was hit riding his bicycle and injured his leg.  He also 
indicated that in 1972 he had a motorcycle accident, 
fractured his pelvis, injured his kidney and was treated at 
the Anderson Memorial Hospital in Meridian, Mississippi.  As 
these records are pertinent to the claim, an attempt should 
be made to associate them with the claims further.  Further, 
the Veteran in his claim received in January 2003, noted that 
a private doctor, Dr. Quevro, treated him from his back 
disability.  While the record shows that the Veteran has been 
advised to authorize the release of information from Dr. 
Quevro, he should once again be asked to authorize the 
release of these records.  

Lastly, while the Veteran's service treatment records appear 
to be unavailable, a final attempt should be made to locate 
them.

Accordingly, the case is REMANDED for the following action:

1. Ensure compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2. Ask the National Personnel Records 
Center to search for the Veteran's service 
treatment records.  If the service 
treatment records continue to be 
unavailable, a specific finding of 
unavailability should be made and the 
Veteran should be notified in compliance 
with 38 C.F.R. § 3.159(e).  

3. Request authorization from the Veteran 
to obtain records from Lakeland Regional 
Hospital dated in 1970 for a leg injury, 
records dated in 1972 from Anderson 
Memorial Hospital in Meridian, Mississippi 
for fracture of the pelvis and records 
from Dr. Quevro for the back disability.  

4. After completion of the above and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


